NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 6 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEVON INVESTMENT, INC.,                         No.    17-17205

                Plaintiff-Appellee,             D.C. No. 2:15-cv-00604-NVW

 v.
                                                MEMORANDUM*
ANDES INDUSTRIES, INC.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                             Submitted May 14, 2019**
                             San Francisco, California

Before: THOMAS, Chief Judge, and McKEOWN and GOULD, Circuit Judges.

      Andes Industries, Inc. (“Andes”) appeals the district court’s entry of

summary judgment in favor of Devon Investment, Inc. (“Devon”), ordering Andes

to pay Devon the amount due on a note. We have jurisdiction pursuant to 28

U.S.C. § 1291. We review the district court’s grant of summary judgment de novo,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Chemehuevi Indian Tribe v. Newsom, 919 F.3d 1148, 1150–51 (9th Cir. 2019), and

we affirm. Because the parties are familiar with the facts, we omit them.

      Andes argues that summary judgment was inappropriate because it has

outstanding claims that could be used to support a setoff defense. Even if this were

once true, we affirmed the dismissal of the claims Andes bases its setoff defense on

in Andes Industries, Inc., et al. v. Cheng Sun Lan, et al., No. 17-17059 (9th Cir.

May 16, 2019) and Andes Industries, Inc., et al. v. EZConn Corp., et al., No. 17-

17058 (9th Cir. May 23, 2019). A potential setoff defense is therefore no barrier to

the entry of summary judgment.

      Andes also argues that summary judgment was inappropriate because it has

a viable fraud defense to the enforcement of the note. However, the district court

did not err in holding that this defense had been waived because Andes failed to

plead it in its answer. Fed. R. Civ. P. 8(c) (fraud is an affirmative defense);

Metcalf v. Golden (In re Adbox, Inc.), 488 F.3d 836, 841 (9th Cir. 2007) (“[A]

defendant’s failure to raise an ‘affirmative defense’ in his answer effects a waiver

of that defense.”).

      Because Andes only asserts these two grounds for reversing the district

court, we affirm the district court’s grant of summary judgment.

      AFFIRMED.




                                           2